ACCEPTED
                                                                               03-14-00737-CV
                                                                                       4378464
                                                                      THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
March 5, 2015                                                              3/5/2015 1:23:53 AM
                                                                              JEFFREY D. KYLE
                           No. 03-14-00737-cv                                            CLERK


                 _____________________________________
                                                           RECEIVED IN
                        IN THE THIRD COURT OF APPEALS3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                             AUSTIN, TEXAS             3/5/2015 1:23:53 AM
                                                         JEFFREY D. KYLE
                                                               Clerk
                 _____________________________________

        CHASE CARMEN HUNTER, APPELLANT v. ELEANOR KITZMAN IN HER

    OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE, JULIA RATHGEBER

     IN HER OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE, AND THE

                TEXAS DEPARTMENT OF INSURANCE, APPELLEES


         REQUEST PURSUANT TEXAS RULE OF APPELLATE PROCEDURE 10.3(b)

     AND OBJECTION TO THE CLERK’S LETTERS DATED MARCH 2, 2015, AND

     MARCH 4, 2015, WHICH DENY, IN PART, AND IN FULL, RESPECTIVELY,

      HUNTER’S MOTION TO EXTEND THE FILING DATE OF HER MOTION FOR

         REVIEW OF TRIAL COURT’S ORDER DATED FEBRUARY 19, 2015,

        SUSTAINING CONTEST TO MOTION TO APPEAL IN FORMA PAUPERIS


     From Cause D-1-GN-13001957 In The 250th District Travis County,

              Texas, The Honorable John K. Dietz Presiding

                                   Chase Carmen Hunter, pro se
                                   340 S. Lemon Ave. #9039
                                   Walnut, CA 91789
                                   Telephone: 707-706-3647
                                   Facsimile: 703-997-5999
                                   Chase_Hunter@yahoo.com




                                -1-
CERTIFICATION.

I, Chase Carmen Hunter, state under penalty of perjury

that   the   following   facts    and   argument   are   true   and

correct.


                  March 5, 2015

OBJECTION TO THE CLERK’S LETTERS DATED MARCH 2, 2015,

AND MARCH 4, 2015

  The Appellant, herein referred to as “Hunter”, filed

a motion for a 60-day filing extension with this court

on March 1, 2015. The clerk of this court (“Clerk”)

responded to said motion by sending Hunter a letter on

March 2, 2015, stating that said motion was denied in

part by this court.      Hunter objects to her motion being

dispensed with by a letter from the Clerk and not by a

court order.

  Hunter filed a motion for a 60-day filing extension

with this court on March 3, 2015. The clerk of this

court (“Clerk”) responded to said motion by sending

Hunter a letter on March 4, 2015, stating that said

motion was denied by this court.          Hunter objects to her



                            -2-
motion being dispensed with by a letter from the Clerk

and not by a court order.

  Hunter objects to the Clerk dispensing with Hunter’s

two aforementioned motions in violation of Texas Rule

of Appellate Procedure (“TRAP”) 10.3(a) et seq.     These

two motions were not to be heard or determined “until

10 days after the motion was filed”.

  For the aforementioned reasons, Hunter requests that

these Clerk’s aforementioned letters be stricken.

TEXAS RULE OF APPELLATE PROCEDURE 10.3(b)

  Hunter requests that the two aforementioned motions

be dispensed with by a court order signed by at least

one judge.

  Notwithstanding the fact that the two aforementioned

letters sent by the Clerk to Hunter (“Clerk Letters”)

establish that the two aforementioned motions were not

dispensed with by the Court and were only handled by

the Clerk, Hunter requests that the two aforementioned

motions be reconsidered in accordance with TRAP 10.3(b)

in the event that this court believes that the two




                        -3-
Clerk     Letters   satisfy      minimum        guidelines       to   be

classified as court orders.

  Hunter     also   requests     that    this     court    provide     a

written    explanation   establishing       the     facts       and   the

applicable law relied upon if this court classifies the

Clerk Letters as court orders.

WHEREFORE,    the   Appellant        requests    that     the    relief

requested be granted.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039
Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                         CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


__________________                       3/5/2015
Chase Carmen Hunter

                    CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing Request was served upon the parties shown
below as indicated:

                               -4-
Cynthia A. Morales
Assistant Attorney General
By Email on March 5, 2015 at
Cynthia.Morales@texasattorneygeneral.gov




Chase Carmen Hunter




                        -5-